Citation Nr: 0409745	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-090 85A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

The propriety of a 50 percent initial evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran active service included a period from August 1966 to 
May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating action by the RO that granted 
service connection for PTSD and assigned an evaluation of 30 
percent for this disability, effective November 17, 1999.  In 
February 2002 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this hearing 
is of record.  In an April 2002 rating decision the RO increased 
the evaluation for the veteran's PTSD to 50 percent disabling, 
effective November 17, 1999.  In May 2003 the veteran appeared and 
gave testimony at a hearing before the undersigned via 
videoconference.  A transcript of that hearing is also of record.  


FINDING OF FACT

The veteran's PTSD renders him incapable of obtaining and 
retaining gainful employment with symptoms that approximate total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have been 
met at all times since the effective date of service connection. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 
4.130, 4.132, Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

The VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  It also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2002).

The Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view of 
the Board's favorable decision in this appeal regarding the issue 
of an increased rating for PTSD, further assistance is unnecessary 
to aid the appellant in substantiating this claim.  Therefore, the 
Board will proceed to decide the veteran's claim on the merits.

                                               I.  Factual Basis 

On a VA psychiatric examination in December 1999 the veteran was 
noted to work as the financial director of a city mission.  It was 
reported that he had quit as a deacon in his church in 1996 
because of his inability to get along with people.  During the 
examination he complained of a sleep disturbance with nightmares, 
vivid recollections of military experiences, depression since 
1985, withdrawal, decreased concentration, especially in his work, 
a startle response, flashbacks and forgetfulness.  He denied any 
intention to hurt himself or others, but did report that "it pops 
into my mind, going to a high place and shooting people."  He also 
reported that sometimes he felt that his work supervisor might 
want to get rid of him.  After a psychiatric evaluation the 
diagnoses on Axis I included PTSD.  His current GAF score was 50 
and the highest it had been over the previous year was 55.  It was 
noted that his GAF score was based on the current severity and 
frequency of PTSD symptoms.   

VA clinical records reflect treatment for PTSD from 1999 to 2001.  
In December 1999, he reported that his psychiatric medications 
were not working, and the dosage was increased.  In April 2000 he 
reported that he could only sleep about 5 1/2 hours per night and 
was very restless and had continuing nightmares and flashbacks.  
He was noted to be concerned with issues at work.  In June 2000 he 
complained that memory problems were causing problems at work and 
that work was getting pretty rough.  In August 2000 the veteran 
said that he was getting further and further behind in his work 
and could no longer perform as he had in the past.  In March 2001 
the veteran said that he was about to lose his job because of an 
inability to focus on details.  In late 2001 it was noted that the 
veteran's symptoms had gotten much worse over the previous year.  
Subsequent treatment for PTSD is indicated.  

During a VA psychiatric examination in October 2001 the veteran 
indicated that he had lost his job the previous April.  After 
psychiatric evaluation the diagnoses on Axis I was PTSD His GAF 
score was 47.  

At an RO hearing in February 2002 the veteran discussed his PTSD 
symptomatology the veteran described social isolation and also 
discussed his problem with work and said that his last employment 
was in March 2001.  

After a VA examination in January 2003m, the diagnoses was PTSD 
and the veteran's GAF score was 50.  The examiner opined that it 
was very unlikely that he could be gainfully employed.  

At the Board hearing in May 2003 the veteran discussed his PTSD 
symptomatology and he opined that it had rendered him 
unemployable.  

                                                     II.  Legal 
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.

Where there is a reasonable doubt as to the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2002).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely on 
the basis of social impairment.  38 C.F.R. § 4.126 (2002).

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
50 percent evaluation is assigned if the veteran has occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships. 

A rating of 100 percent is warranted when there is: total 
occupational and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name. 

Review of the record shows that at all times since the effective 
date of service connection, the veteran has been assesses as 
having a GAF of 50 or less.  Such a score envisions an inability 
to keep a job.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) 
(DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2003).

Although the veteran was employed until March 2001, the record 
indicates that was having significant problems at work and faced 
greater and greater difficulties until his termination from 
employment.  A statement from the veteran's spouse and the VA 
treatment records also reflect that he was socially isolated and 
lacked the energy for most activities, including social 
interactions.  Given the assessments by medical professionals, and 
the other evidence of essentially complete occupational and social 
impairment, the Board is of the opinion that a 100 percent 
scheduler rating for PTSD is warranted from November 17, 1999, the 
effective date of the grant of service connection for PTSD.  


ORDER

A 100 percent scheduler rating for PTSD is granted effective 
November 17, 1999.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



